Order entered December 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01112-CV

        DUAL COMMERCIAL, LLC D/B/A PGI COMMERCIAL LLC, Appellant

                                               V.

                     CINCINNATI CASUALTY COMPANY, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-05795-E

                                           ORDER
       Before the Court is appellant’s December 12, 2018 agreed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to January 16,

2019. We caution appellant that further requests for extension in this accelerated appeal will be

disfavored.


                                                     /s/   ADA BROWN
                                                           JUSTICE